IN THE SUPREME COURT OF IOWA
                             No. 11–0249

                         Filed June 24, 2011


IOWA SUPREME COURT ATTORNEY DISCIPLINARY BOARD,

      Complainant,

vs.

KERMIT L. DUNAHOO,

      Respondent.



      On review of the report of the Grievance Commission of the

Supreme Court of Iowa.



      Grievance commission reports respondent has committed multiple

ethical infractions and recommends two- to three-year suspension of

respondent’s license to practice law. LICENSE SUSPENDED.



      Charles L. Harrington and Wendell J. Harms, Des Moines, for

complainant.



      Kermit L. Dunahoo, Dexter, pro se.
                                     2

WATERMAN, Justice.

         The Iowa Supreme Court Attorney Disciplinary Board brought a

complaint against Kermit L. Dunahoo alleging he violated seventeen Iowa

Rules of Professional Conduct while working on six foreclosure and

bankruptcy matters. The Grievance Commission of the Supreme Court

of Iowa determined Dunahoo’s conduct violated seven rules and

recommended we suspend his license to practice law for two to three

years.     On our review, we find Dunahoo violated ten rules, and we

suspend him from the practice of law for one year.

         I. Scope of Review.

         “We review attorney disciplinary proceedings de novo.”          Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Netti, 797 N.W.2d 591, 595 (Iowa

2011).     We give respectful consideration to the commission’s findings,

but we are not bound by them. Iowa Supreme Ct. Att’y Disciplinary Bd.

v. Schmidt, 796 N.W.2d 33, 36 (Iowa 2011). The board must establish

attorney misconduct by a convincing preponderance of the evidence. Id.

If the board establishes attorney misconduct, we can order a sanction

more or less severe than the commission’s recommended sanction. Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Wagner, 768 N.W.2d 279, 282 (Iowa

2009).

         II. Findings of Fact.

         The parties waived a hearing in this matter, and the commission

decided the case based upon a joint stipulation filed by the board and

Dunahoo. The parties stipulated to the facts for each of the board’s six

counts. A stipulation of facts is binding on the parties. Iowa Supreme

Ct. Att’y Disciplinary Bd. v. Gailey, 790 N.W.2d 801, 803 (Iowa 2010).

Based upon our review of the stipulation, we find the following facts.
                                    3

      Dunahoo has been a licensed attorney in Iowa since 1971.         On

July 8, 2009, Dunahoo retired and placed his license on inactive status.

Previously, on March 20, 2008, the United States Bankruptcy Court for

the Southern District of Iowa, pursuant to a matter unrelated to this

proceeding, entered an order requiring Dunahoo to cease his bankruptcy

practice in the southern district by May 31, 2008.         The order also

required Dunahoo to advise all clients affected by this order.          He

repeatedly violated this order.

      A. Darrell Scott and Jan Utecht-Scott (Count I). On January 9,

2008, the Scotts hired Dunahoo to represent them in a pending

foreclosure action filed against them, to analyze their debt situation, and

advise them on bankruptcy alternatives if the foreclosure could not be

averted.   The Scotts paid Dunahoo a $500 advance fee, without any

written fee agreement. Dunahoo decided Chapter 13 bankruptcy was the

best course of action. He never talked with the foreclosing bank nor took

any other step to delay or avoid the foreclosure action.        The bank

obtained a default judgment and decree of foreclosure on February 18.

      Jan called Dunahoo on April 1, after the sheriff served the Scotts

with a notice of sale. Dunahoo returned her call and informed her he

would send her a packet of information to fill out and return, so he could

file a bankruptcy petition to halt the imminent sheriff’s sale. Two weeks

later, Jan called again to schedule an appointment because the Scotts

had not received the bankruptcy documents.             The meeting was

scheduled for May 5, but it never occurred.      Jan instead spoke with

Dunahoo’s assistant, who mistakenly told Jan she needed to pay $1200

to file the bankruptcy petition that day.    Dunahoo did not intend to

charge the Scotts for this fee, as he had agreed his total fee would be

$1000 with $500 paid in advance. Dunahoo never informed the Scotts
                                   4

about the bankruptcy court’s order to terminate his bankruptcy practice

in the southern district.

      The Scotts hired another attorney on May 5, who filed a

bankruptcy petition for them the same day. Dunahoo refunded the $500

fee advance on May 9 from a check drawn on his “operating account.”

      B. Jerrold Lanphier (Count II). On May 7, 2007, Jerrold hired

Dunahoo to represent him in a foreclosure proceeding and to file

bankruptcy if necessary. Jerrold paid $700 in advance fees, without any

written fee agreement.      Dunahoo concluded bankruptcy was not in

Jerrold’s interest and took no steps to prevent the foreclosure. The bank

obtained a default judgment and decree of foreclosure in August 2007.

Dunahoo withdrew Jerrold’s advance fee from his trust account, but

provided no accounting.

      C. Christina Lanphier (Count III). Christina hired Dunahoo to

file a bankruptcy petition in early 2008. She agreed in advance to pay

him $500 in two installments. Dunahoo never informed Christina of the

bankruptcy court’s March 20, 2008 order to cease his bankruptcy

practice by May 31 in that district. Christina made her first installment

payment of $300 on March 21, which was deposited in Dunahoo’s trust

account.   Christina paid Dunahoo the remaining $200 on May 30.

Dunahoo did not deposit the $200 payment into his trust account. He

subsequently withdrew the other $300 from his trust account.          No

accounting was provided. Dunahoo never advised Christina she would

be referred to another attorney on June 1.          Christina filed her

appearance for a small claims action, and on September 9, the court

entered judgment against her. Christina hired another attorney to file a

bankruptcy petition for her in December.
                                   5

      D. Matthew Guerra (Count IV). On November 9, 2007, Guerra

agreed to pay Dunahoo $1500 plus court costs to represent him in a

bankruptcy   case.    Guerra   paid    Dunahoo    $1799   through   four

installments, with the last installment paid on December 31. Dunahoo

withdrew $250 in fees on November 24, another $250 on January 30,

2008, and yet another $250 on February 12. He next withdrew $650 on

March 18 and $100 on April 16.        Dunahoo provided Guerra with no

contemporaneous accounting or notice of withdrawal. Guerra asked for

an accounting and a refund; Dunahoo provided neither.

      On March 12, 2008, Dunahoo filed Guerra’s bankruptcy petition in

the United States District Court for the Southern District of Iowa.

However, Guerra was domiciled in the Northern District for the United

States District Court of Iowa. The next day the United States Trustee

moved to change venue. On March 20, the southern district issued its

order barring Dunahoo from practicing in that court as of June 1, 2008.

Dunahoo never told Guerra about this order.      Dunahoo filed Guerra’s

consent to change venue on April 8, and a first meeting of creditors was

scheduled for May 19.     Guerra believed Dunahoo would attend the

meeting; instead, Dunahoo hired another attorney to attend the meeting.

At the creditors meeting, the trustee expected Dunahoo to provide

Guerra’s 2006 and 2007 tax returns, as required by bankruptcy rules.

Dunahoo neither sent the trustee the tax returns nor gave them to the

new attorney. The trustee then moved to dismiss Guerra’s petition for

failure to provide income tax documents.    The motion was granted on

May 21.

      Dunahoo and Guerra discussed refiling the petition, but Dunahoo

advised Guerra to wait until his medical bills were finalized before
                                     6

refiling.   Guerra filed a bankruptcy petition with another attorney on

March 25. Guerra paid that attorney $976.

       E. Jeffery Paxton (Count V). Paxton received a notice of a bank

foreclosure in early 2008, and he filed his demand for delay of sale in

April. In May, Paxton hired Dunahoo to represent him in his foreclosure

matter and to file a bankruptcy petition if necessary. Paxton paid $1000

in advance fees to Dunahoo on May 7. Dunahoo provided no written fee

agreement, and he withdrew fees from his trust account without any

notice or accounting.    Dunahoo gave Paxton a target date for filing a

bankruptcy petition that fell after his deadline to terminate his

bankruptcy practice in that district. Dunahoo never informed Paxton of

the bankruptcy court’s order to cease his bankruptcy practice in the

southern district before June 1.

       On May 22, Dunahoo filed an answer and demand to delay sale in

Paxton’s foreclosure case.    Dunahoo did not respond to the bank’s

subsequent motion for summary judgment in the foreclosure action. On

October 9, the district court entered a foreclosure judgment and decree

in favor of the bank.    Dunahoo also failed to respond to the board’s

discovery request concerning his fee agreement, scope of representation,

and fees and expenses in Paxton’s representation.

       F. Terry Stogdill, Sr. (Count VI).      Stogdill hired Dunahoo in

January 2008 to represent him in an anticipated collections case with

the intent to delay collection several months until Stogdill retired and

became judgment proof. Stogdill agreed to pay Dunahoo $1000 and paid

Dunahoo $500 upfront, without any written fee agreement.                On

February 11, a creditor filed a collection action against Stogdill. Stogdill

paid Dunahoo the remaining $500 later that month.          Dunahoo never

filed an appearance or an answer on Stogdill’s behalf. On May 27, the
                                      7

district court entered a default judgment against Stogdill.          Dunahoo

withdrew Stogdill’s advance fee from his trust account and never

provided Stogdill with an accounting or notice of withdrawal.

      III. Ethical Violations.

      A. Violation of Bankruptcy Court Order.             The board alleged

Dunahoo’s failure to comply with the bankruptcy court order violated

rules 32:1.4(a), 32:1.16(a), and 32:8(4)(c).        The commission found

Dunahoo did not violate rule 32:1.4(a), but did violate rules 32:1.16(a)

and 32:8.4(c).

      Rule 32:1.4(a)(5) states “[a] lawyer shall . . . consult with the client

about any relevant limitation on the lawyer’s conduct when the lawyer

knows the client expects assistance not permitted by . . . law.” Dunahoo

represented the Scotts, C. Lanphier, Paxton, and Guerra in bankruptcy-

related matters through May 2008, without informing the clients of the

bankruptcy court’s March 20 order instructing him to cease his southern

district bankruptcy practice by May 31. Dunahoo told Paxton the target

date for his bankruptcy petition would be June—a filing Dunahoo would

not have been legally authorized to make.         Just days before June 1

Dunahoo also told Guerra he would refile Guerra’s bankruptcy petition.

We find Dunahoo failed to consult with his clients about relevant

limitations on his conduct in violation of this rule.

      Rule 32:1.16(a)(1) states a “lawyer shall not represent a client . . . if

. . . the representation will result in violation of the Iowa Rules of

Professional Conduct.” Dunahoo had to cease his bankruptcy practice in

the southern district by May 31.          On May 7, Dunahoo agreed to

represent Paxton in a foreclosure case and to file bankruptcy if

warranted. Dunahoo accepted $1000 in payment. Dunahoo gave Paxton

a target bankruptcy date that fell after to his deadline to terminate his
                                   8

bankruptcy practice in the southern district.    Paxton resided in that

district. We find Dunahoo’s scope of representation with Paxton violated

the bankruptcy court order, and rule 32:1.16(a) required Dunahoo to

limit his scope of representation to matters in which he could ethically

represent Paxton. Dunahoo violated this rule.

      Rule 32:8.4(c) states a lawyer commits professional misconduct by

engaging   “in   conduct   involving   dishonesty,    fraud,   deceit,   or

misrepresentation.” To violate this rule, the lawyer’s misconduct must

be done with a purpose to deceive.     Iowa R. Prof’l Conduct 32:1.0(d)

(defining “fraud” as “conduct that . . . has a purpose to deceive”).     We

find Dunahoo intentionally disobeyed the bankruptcy court’s order for

the purpose of deceiving his clients into believing he could continue to

represent them in bankruptcy court. Accordingly, Dunahoo violated rule

32:8.4(c). Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Pracht, 656
N.W.2d 123, 126 (Iowa 2003) (finding a lawyer’s breach of court order to

cease probate practice to be misconduct).

      B. Competence and Diligence.          The board alleged Dunahoo

violated rules 32:1.1 and 32:1.3 that govern competence and diligence.

The commission found Dunahoo violated rule 32:1.3, but not rule 32:1.1.

Competent representation “includes inquiry into and analysis of the

factual and legal elements of the problem” as well as “adequate

preparation.” Iowa R. Prof’l Conduct 32:1.1 cmt. 5.

      To establish an attorney has violated rule 32:1.1, the board
      must prove the attorney did not possess the requisite legal
      knowledge and skill to handle the case or that the attorney
      did not make a competent analysis of the factual and legal
      elements of the matter.

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Thomas, 794 N.W.2d 290, 293

n.2 (Iowa 2011). The board has only shown instances of neglect, and we
                                      9

find the board has not shown by a convincing preponderance of evidence

that Dunahoo lacked the skill or knowledge to handle the bankruptcy

and foreclosure matters at issue in this proceeding.             Accordingly,

Dunahoo did not violate this rule.

      Rule 32:1.3 requires counsel to “act with reasonable diligence and

promptness.”    This rule requires an attorney to handle matters in a

“reasonably timely manner.” Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Johnson, 792 N.W.2d 674, 678 (Iowa 2010). We find Dunahoo’s failure

to take any action in the Scotts’ foreclosure matter, despite an imminent

sheriff’s sale, demonstrates a lack of diligence in violation of this rule.

      C. Communication.          The board alleged Dunahoo failed to

properly communicate with his client in violation of rule 31:1.4(b), but

the commission did not find a violation. Rule 32:1.4(b) states, “A lawyer

shall explain a matter to the extent reasonably necessary to permit the

client to make informed decisions regarding representation.” Dunahoo

stipulated that he “did not effectively communicate to Christina the

nature and scope of his representation.” Christina filed a motion on her

own behalf asking the court to “stop the money judgment” because “my

lawyer skipped out on me.”      We find the stipulated factual concession

and attached exhibit demonstrate Dunahoo did not communicate with

Christina “to the extent reasonably necessary to permit [her] to make

informed decisions.” His omission violated rule 32:1.4(b).

      D. Trust Account and Accounting. The board alleged Dunahoo

violated rules 32:1.15(a), (c), and (f), which incorporate Iowa Court Rules

45.7(3), 45.7(4), 45.9(2), and 45.10(3). The commission found Dunahoo

only violated rule 32:1.15(f). We address these rules together because

they all apply to Dunahoo’s handling of client funds. Netti, 797 N.W.2d

at 602.
                                   10

      Rule 32:1.15 reads in relevant part:

            (a) A lawyer shall hold property of clients or third
      persons that is in a lawyer’s possession in connection with a
      representation separate from the lawyer's own property.
      Funds shall be kept in a separate account. Other property
      shall be identified as such and appropriately safeguarded.
      Complete records of such account funds and other property
      shall be kept by the lawyer and shall be preserved for a
      period of six years after termination of the representation.
            ....
             (c) A lawyer shall deposit into a client trust account
      legal fees and expenses that have been paid in advance, to
      be withdrawn by the lawyer only as fees are earned or
      expenses incurred.
            ....
           (f) All client trust accounts shall be governed by
      chapter 45 of the Iowa Court Rules.

Iowa Court Rule 45.7(4) requires attorneys to notify their clients in

writing and provide contemporaneous accounting when the attorney

withdraws fees from the trust account.         Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Piazza, 756 N.W.2d 690, 698 (Iowa 2008) (noting

attorneys accepting fee advances must deposit fees into trust account

and provide contemporaneous accounting for withdrawals).

      Dunahoo violated rule 32:1.15(f) and rule 45.7(4) by failing to

provide any contemporaneous accounting or notice to these clients when

he withdrew funds from their trust accounts. The record, however, does

not support by a convincing preponderance of the evidence that

Dunahoo violated either rule 32:1.15(a) (prohibiting comingling) or (c)

(requiring fees to be earned).   The only evidence Dunahoo comingled

funds was the stipulation he paid the Scotts’ refund from an “operating

account,” not a client trust account. We find the record lacks sufficient

detail to discern the amount or type of work Dunahoo performed before

withdrawing fees from his trust account in these matters.
                                    11

      E. Fees. The board alleged Dunahoo violated rules 32:1.5(a) and

(b), which govern the setting of fees. The commission found Dunahoo

violated only subpart (b). Rule 32:1.5(a) prohibits attorneys from making

an agreement for or collecting an unreasonable fee and lists eight factors

to determine “reasonableness.” The record contains insufficient evidence

Dunahoo charged or collected objectively unreasonable fees for the

services he agreed to render. The board also presented little evidence as

to the work Dunahoo performed in these matters.        The board has not

established by a convincing preponderance of the evidence the fees were

unreasonable.   See Iowa Supreme Ct. Att’y Disciplinary Bd. v. Cannon,

789 N.W.2d 756, 759–60 (Iowa 2010) (finding attorney who plagiarized a

brief did not charge an unreasonable fee because the board did not

present evidence showing the attorney failed to earn the fee).

      Rule 32:1.5(b) requires the attorney to communicate with the

client, preferably in writing, “[t]he scope of the representation and the

basis or rate of the fee and expenses for which the client will be

responsible.”   Dunahoo stipulated he did not have a written fee

agreement in five of the six counts. He also stipulated to not effectively

communicating the basis or rate of his fee to the Lanphiers, Paxton, and

Stogdill. The record contains no evidence that rebuts this stipulation.

See Gailey, 790 N.W.2d at 803–04 (noting we treat stipulations to rule

violations like settlement agreements and enforce the stipulation unless

“unreasonable, against good morals, or contrary to sound public policy”).

Also, contrary to Dunahoo’s original fee promise to the Scotts, his

assistant told the Scotts they owed Dunahoo another $1200 if they

wanted to file a bankruptcy petition that day to stop the imminent sale of

their property. We find Dunahoo violated this rule.
                                     12

      F. Candor and Fairness.        The board alleged Dunahoo violated

rules 32:3.3(a) and 32:3.4(c), relating to candor and fairness.           The

commission found Dunahoo violated rule 32:3.3(a), but not rule

32:3.4(c). Rule 32:3.3(a) prohibits an attorney from “knowingly” making

“a false statement of fact or law to a tribunal or [from] fail[ing] to correct

a false statement of material fact . . . previously made.” “Knowingly” is

defined as “actual knowledge of the fact in question” and can “be inferred

from circumstances.”     Iowa R. Prof’l Conduct 32:1.0(f).    Dunahoo filed

Guerra’s bankruptcy petition in the southern district, where Dunahoo’s

office is located.   Dunahoo certified Guerra had been domiciled in the

southern district for 180 days.      At the time of filing, Dunahoo knew

Guerra resided in the northern district. On our de novo review, we find

Dunahoo’s venue error was intentionally made for his own convenience.

We find Dunahoo violated rule 32:3.3(a).

      Rule 32:3.4(c) is entitled “Fairness to opposing party and counsel,”

and the rule states a lawyer shall not “knowingly disobey an obligation

under the rules of a tribunal.”     The comments to the rule suggest its

purpose is to ensure “[f]air competition in the adversary system” through

proper adherence to discovery and evidence rules. Id. r. 32:3.4 cmt. 1.

Dunahoo violated the bankruptcy court order by failing to inform the

Scotts, Guerra, C. Lanphier, and Paxton of the order to cease his

bankruptcy practice by May 31, 2008.         The board, however, did not

establish Dunahoo’s violation of the order unfairly disadvantaged

opposing counsel. Therefore, we find this rule was not violated.

      G. Supervision of Nonlawyers. The board alleged Dunahoo failed

to adequately supervise his subordinates in violation of rule 32:5.3(b).

The commission found no rule violation. Rule 32:5.3(b) requires a lawyer

with “direct supervisory authority over the nonlawyer [to] make
                                    13

reasonable efforts to ensure that the person’s conduct is compatible with

the professional obligations of the lawyer.” While Dunahoo’s subordinate

did incorrectly inform the Scotts they owed an additional $1200 to file

their bankruptcy petition, the conversation occurred during a phone call

initiated by the Scotts. It seems plausible the subordinate simply made

a mistake that was not a direct consequence of inattentive instruction or

supervision by Dunahoo.        We find the record contains insufficient

evidence Dunahoo failed to make “reasonable efforts” to prevent this

incorrect billing communication.

      H. Failure to Respond to Disciplinary Authority.         The board

alleged Dunahoo violated rule 32:8.1(b) by failing to respond to the

board’s discovery request, and the commission found a violation. Rule

32:8.1(b) states a lawyer shall not “knowingly fail to respond to a lawful

demand for information from . . . [a] disciplinary authority.” “Knowingly”

is defined as “actual knowledge of the fact in question” and “may be

inferred from circumstances.” Id. r. 32:1.0(f). On August 31, 2009, the

board asked Dunahoo to provide the board with documentation

concerning the scope of representation and fee agreement with Paxton.

We find Dunahoo was aware of the board’s request and knowingly failed

to comply. Dunahoo’s failure to respond to the board’s inquiry violates

this rule. See Iowa Supreme Ct. Att’y Disciplinary Bd. v. Carpenter, 781
N.W.2d 263, 269 (Iowa 2010).

      I. Misconduct.    Finally, the board alleged Dunahoo’s conduct

violated rule 32:8.4(a) and (d). The commission found Dunahoo violated

only subpart (a). Rule 32:8.4(a) states it is “misconduct” to “violate or

attempt to violate the Iowa Rules of Professional Conduct.”      We have

previously held that this rule does not create a separate ethical
                                      14

infraction; therefore, we give it no further consideration. Iowa Supreme

Ct. Att’y Disciplinary Bd. v. Templeton, 784 N.W.2d 761, 769 (Iowa 2010)

      Rule 32:8.4(d) states it is professional misconduct to “engage in

conduct that is prejudicial to the administration of justice.” Conduct is

prejudicial to the administration of justice only when it impedes “ ‘the

efficient and proper operation of the courts or of ancillary systems upon

which the courts rely.’ ” Id. at 768 (quoting Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Howe, 706 N.W.2d 360, 373 (Iowa 2005)). Dunahoo

knowingly filed Guerra’s bankruptcy petition in the wrong district,

forcing the trustee to file a motion to transfer venue and wasting the

court’s time. Dunahoo also never provided the trustee with Guerra’s tax

documents before or during the creditors meeting, causing the trustee to

file a motion to dismiss, which the court granted. Dunahoo’s conduct

wasted judicial resources and was prejudicial to the administration of

justice in violation of rule 32:8.4(d).

      IV. Sanction.

      We do not have standard sanctions for particular types of

misconduct. Johnson, 792 N.W.2d at 681–82. Although prior cases are

instructive, we determine an appropriate sanction based upon each

case’s unique circumstances. Id. In crafting a sanction

      “we consider the nature of the violations, the attorney’s
      fitness to continue in the practice of law, the protection of
      society from those unfit to practice law, the need to uphold
      public confidence in the justice system, deterrence,
      maintenance of the reputation of the bar as a whole, and any
      aggravating or mitigating circumstances.”

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Casey, 761 N.W.2d 53, 61

(Iowa 2009) (quoting Iowa Supreme Ct. Att’y Disciplinary Bd. v. Ireland,

748 N.W.2d 498, 502 (Iowa 2008)).
                                   15

      We have suspended an attorney’s license for substantial periods of

time when the attorney’s neglect is compounded by other serious

offenses such as violation of court orders. See, e.g., Iowa Supreme Ct.

Att’y Disciplinary Bd. v. Joy, 728 N.W.2d 806, 816 (Iowa 2007)

(suspending the attorney indefinitely with no possibility of reinstatement

for eighteen months for neglect compounded with the attorney’s refusal

to comply with court orders and misrepresentations to the court and

clients). In Pracht, an attorney was suspended for one year because the

attorney neglected his client in a probate matter after being ordered by

the court to cease representing clients in probate matters due to his

previous neglect. Pracht, 656 N.W.2d at 126.

      Dunahoo has a pattern of disciplinary problems within the ten

years leading up to the events underlying this disciplinary action. This

court publicly reprimanded Dunahoo in 1999 and again in 2007. The

board admonished Dunahoo for rule violations three other times in the

last decade. Dunahoo’s disciplinary problems are an aggravating factor.

Howe, 706 N.W.2d at 381 (noting a pattern of misconduct is an

aggravating factor).

      Dunahoo candidly admits he “desperately hung on too long” to his

practice.   He voluntarily placed his law license on inactive status in

2009. Our cases establish an attorney’s “voluntarily ceasing the practice

of law” is a mitigating factor. Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Conroy, 795 N.W.2d 502, 506–07 (Iowa 2011).       While illness does not

excuse misconduct, we have repeatedly held illness can be a mitigating

factor with respect to discipline. Iowa Supreme Ct. Att’y Disciplinary Bd.

v. Hauser, 782 N.W.2d 147, 154 (Iowa 2010); accord Carpenter, 781
N.W.2d at 271.     During the time of these violations, Dunahoo was

suffering from advanced diabetes, high blood pressure, extreme stress,
                                    16

early-onset dementia, tremors, and restless leg syndrome.         He also

underwent several eye surgeries.     Finally, he was attempting to wind

down his practice.

      After careful consideration of the record, prior cases, and

Dunahoo’s unique circumstances, we conclude a one-year suspension is

appropriate.

      V. Conclusion.

      We suspend Dunahoo’s license to practice law in this state

indefinitely with no possibility of reinstatement for one year. Pursuant to

Iowa Court Rule 35.12(3), the suspension applies to all facets of the

practice of law.     Costs of this action are assessed against Dunahoo

pursuant to rule 35.26(1).

      LICENSE SUSPENDED.